       Case 3:15-cv-00967-RDM Document 343 Filed 09/09/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MUMIA ABU-JAMAL,

                     Plaintiff,

      v.                                          3:15-CV-967
                                                  (JUDGE MARIANI)
JOHN KERESTES, et al.,

                     Defendants.

                                              ORDER

      AND NOW, THIS ~             AY OF SEPTEMBER 2021, upon consideration of

defendants Correct Care Solutions, LLC, Dr. Jay Cowan, Dr. John Lisiak, Dr. Shaista

Khanum, and physician assistant Scott Saxon's "Partial Motion for Summary Judgment,"

(Doc. 306), and all relevant documents, for the reasons set forth in the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED THAT:

   1. Defendants' Partial Motion for Summary Judgment is DENIED for defendant Cowan
      as to Counts I and V;

   2. Defendants' Partial Motion for Summary Judgment is GRANTED for defendants
      Lisiak, Khanum, Saxon, and Correct Care Solutions, LLC as to Counts I and V;

   3. Defendants' Partial Motion for Summary Judgment is GRANTED for all defendants
      as to Counts II, Ill, IV, and VI; and

   4. Defendants' Partial Motion for Summary Judgment is GRANTED as to the Plaintiffs
      claim for injunctive relief.
Case 3:15-cv-00967-RDM Document 343 Filed 09/09/21 Page 2 of 2
